Citation Nr: 0121371	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include hypertension.  

2.  What evaluation is warranted for residuals, status-post 
herniated nucleus pulposus, L5-S1, from January 1, 1996?

3.  What evaluation is warranted for allergic rhinitis with 
sinusitis and allergies from January 1, 1996?

4.  What evaluation is warranted for chondromalacia patella, 
left knee, from January 1, 1996?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to June 
1974, and from September 1975 to December 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, granted service connection 
and assigned a 10 percent disability evaluation for the 
status-post residuals of a herniated nucleus pulposus at L5-
S1, effective from January 1, 1996.  Service connection was 
also granted, and separate noncompensable ratings assigned, 
for allergic rhinitis with sinusitis and allergies, and 
chondromalacia patella left knee, each effective from January 
1, 1996.  The veteran's claim of entitlement to service 
connection for a heart condition and hypertension was denied.  

In a November 1998 rating decision, the RO increased the 
rating for the low back condition to 20 percent, effective 
from January 1, 1996.  

The veteran perfected an appeal in connection with several 
additional issues, specifically, entitlement to service 
connection for a thoracic disorder, thoracic outlet syndrome, 
and bilateral hearing loss, and disagreed with the evaluation 
assigned to seborrhea of the face; however, he withdrew those 
claims at a May 2001 hearing before the undersigned Member of 
the Board.  

In testimony at that May 2001 hearing, the representative 
argued that the RO had failed to adjudicate a claim of 
entitlement to service connection for tinnitus.  That issue 
is not before the Board and is referred to the RO for 
appropriate action.  The representative also indicated that 
the perfected claim of entitlement to service connection for 
thoracic outlet syndrome was "changed" to a claim of 
service connection for carpal tunnel syndrome.  The Board 
finds that the two claims are not the same.  As the RO has 
not adjudicated a claim of entitlement to service connection 
for carpal tunnel syndrome, that issue is not before the 
Board and is also referred to the RO for appropriate action.    

In reviewing the procedural history of the case, the Board 
notes that the veteran offered testimony in May 2001 on a 
claim of entitlement to service connection for a cervical 
disorder.  In the October 1996 rating action, the RO denied a 
claim of entitlement to service connection for neck and upper 
back pain.  The veteran submitted a notice of disagreement in 
May 1997, referencing the claim for neck pain.  The RO issued 
a statement of the case as to the issue of service connection 
for neck and upper back pain in July 1999.  The veteran's 
substantive appeal was received at the RO in September 1999; 
however, that communication was silent for any reference to 
the claim for neck pain.  As such, the Board finds that the 
claim of entitlement to service connection for neck pain was 
not perfected and is not before the Board at this time.  The 
veteran's May 2001 testimony is accepted, however, as a claim 
to reopen, and the matter is referred to the RO for 
appropriate consideration. 

As the appeals regarding the evaluations of the service-
connected low back, rhinitis and left knee conditions involve 
original claims, the Board has framed the issues as shown on 
the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDING OF FACT

Coronary artery disease began in service.  



CONCLUSION OF LAW

Coronary artery disease was incurred in service  38 U.S.C.A. 
§§ 1110, 1131, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
a heart disorder as that condition was incurred in service.  
Initially, the Board finds that the matter has been 
adequately developed for the purpose of appellate review.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).

A careful review of the service medical records from the 
veteran's extensive period of service reveals numerous 
entries pertaining to elevated blood pressure readings and 
complaints of heart palpitations.  Also included in the 
record are reports referable to electrocardiograms (ECG) 
undertaken to evaluate the veteran's complaints.  The report 
of a May 1995 retirement examination indicated a normal 
clinical evaluation of the heart; however, a blood pressure 
of 130/92 was recorded.

The veteran was afforded a VA examination in July 1996 at 
which time he reported a history of labile hypertension and 
heart "fluttering" since 1986 which, despite extensive 
testing, did not require medication.  Following physical 
examination, the diagnoses include mild hypertension and 
history of sinus arrhythmia.  

The report of an August 1997 VA examination included the 
veteran's complaints that his heart flutters and skips beats.  
He reported no diagnosis of heart disease and no history of 
organic heart disease.  An ECG was characterized as abnormal.  
Following physical examination, the diagnoses included 
subjective heart symptoms as noted.  

Private medical records associated with the claims folder 
include records referable to treatment afforded the veteran 
in October 1997 when he suffered an acute anterior myocardial 
infraction.  Cardiac catheterization study revealed 
atherosclerotic coronary artery disease.   

In a January 1999 letter to the veteran, his treating 
physician addressed the question of whether the veteran had 
coronary artery disease while in the military in 1995.  It 
was this physician's opinion that there was a "high 
probability that the coronary artery disease had started 
years prior" to the onset of symptoms.  The physician noted 
that it was likely that a stress test performed in service in 
May 1995 was negative because the blockage from the coronary 
artery disease had not yet reached critical stenosis to 
compromise the blood flow.  Thus, it was this physician's 
opinion, that the veteran did have occlusive coronary artery 
disease at least in May 1995.   

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§  1110, 1131 (West 1991).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (2000).

When all the evidence is assembled, VA must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that service medical records from the 
veteran's lengthy period of service include numerous 
complaints and findings referable to a heart condition and 
extensive testing undertaken to determine the nature of that 
condition.  Post-service medical records include the report 
of the August 1997 VA examination which noted subjective 
heart symptoms with no "present history" of organic heart 
disease, and a cardiac catheterization study conducted two 
months later after the veteran suffered a myocardial 
infarction which yielded a diagnosis of coronary artery 
disease.  Also of record is the January 1999 statement from 
the veteran's treating physician who opined that the 
appellant's coronary artery disease was present during 
service.  The Board finds it pertinent to note that, in 
offering that opinion, the physician addressed the negative 
findings in service and concluded that those findings, in 
addition to the veteran's subsequent history, still supported 
that conclusion that his coronary artery disease was incurred 
in service.    

Based on a review of the record, the Board concludes that the 
veteran had symptoms of a heart disorder in service which 
were conclusively diagnosed as coronary artery disease 
shortly after service.  Resolving reasonable doubt in the 
veteran's favor, service connection for coronary artery 
disease is granted.  


ORDER

Service connection for coronary artery disease is granted.  


REMAND

The veteran contends that his service-connected low back, 
sinusitis/rhinitis and left knee conditions are more severe 
than the current ratings, assigned following the initial 
grant of service connection in the rating action on appeal, 
indicate.  The Board notes that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-"staged" ratings.  
Fenderson.  On remand, the RO should consider a staged rating 
and explain, with applicable effective date regulations, any 
change in the evaluations during the appeal period.  

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Unfortunately, the VA examinations conducted to date are 
inadequate for evaluating the severity of the disabilities at 
issue and a remand is warranted.  38 C.F.R. § 4.2.  

In this respect, any examination of a musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (2000), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The reports of the VA examinations include complaints of 
constant left knee and back pain; however, those reports do 
not include a quantifiable explanation as to how those 
symptoms affect the veteran, such as in terms of additional 
range-of-motion loss beyond that clinically found.  DeLuca 
requires that this be done.

The Board also notes that the nature and extent of disabling 
manifestations related to the veteran's left knee disability 
are unclear.  The RO has rated the veteran's left knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 
code used to rate recurrent subluxation or lateral 
instability, yet the most recent examination reported no 
instability.  In contrast, while X-ray studies conducted as 
part of the VA examination were interpreted as normal, the 
August 1997 VA examination included a diagnosis of 
patellofemoral arthritis.

As noted in opinions of the VA General Counsel (VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 
Fed. Reg. 56703 (1998)), a claimant who has arthritis and 
subluxation/instability of a service-connected knee may 
receive separate evaluations under Diagnostic Codes 5257 and 
5003, relative to arthritis.  As the presence or absence of 
arthritis, and the extent of any subluxation, is unclear, the 
Board finds that another examination should be conducted.

If the VA examination undertaken on remand shows instability, 
subluxation and/or arthritis related to the service-connected 
residuals of the left knee injury, the RO must consider all 
applicable diagnostic codes.  The Board points out that among 
the diagnostic codes possibly applicable to the knee, Codes 
5260 and 5261 are based essentially on range of motion.  Thus 
the RO must insure that the examination conducted on remand 
adequately portrays the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca.  

Evaluating the severity of the veteran's allergic 
rhinitis/sinusitis is further complicated by the fact that 
the rating criteria pertaining to such conditions were 
changed, effective October 7, 1996.  Where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant must be applied, 
unless Congress provides otherwise or the Secretary permits 
action to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  

The RO has considered only the new rating criteria and has 
not provided the veteran notice of the old criteria nor 
provided a VA examination that took into account both the old 
and new criteria.  Thus, a remand is warranted.  The RO's 
attention is directed to VAOGCPREC 3-00; 65 Fed.Reg. 33422 
(2000) regarding retroactive applicability of revised rating 
schedule criteria.  

In addition to the foregoing, the Board notes that because of 
the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), on remand, the RO should ensure that the notice and 
duty to assist provisions contained in the new law have been 
complied with. 

In October 1996, the RO denied service connection for high 
cholesterol triglycerides and for defective vision.  The 
veteran filed a notice of disagreement to these issues in May 
1997.  Unfortunately, a statement of the case with respect to 
these issues has yet to be issued to the veteran.  While the 
veteran has not submitted a timely substantive appeal, the 
Board is obligated to remand this case under the decision in 
Manlicon v. West, 12 Vet. App. 238 (1999).

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
low back, allergic rhinitis/sinusitis and 
left knee disorders since service.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the extent of 
disabling manifestations of his low back 
disability.  Findings that take into 
account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movements, etc. should be included.  Any 
functional impairment identified should 
be expressed in terms of additional 
range-of-motion loss beyond that 
clinically demonstrated.  DeLuca.  It 
should be specifically noted whether the 
limitation of motion of the lumbar spine 
is slight, moderate or severe.  It should 
also be specifically reported whether the 
veteran has symptoms compatible with 
sciatic neuropathy or other neurologic 
findings consistent with degenerative 
lumbar disc disease and the frequency 
with which any disc syndrome attacks 
occur.  Finally, it should be 
specifically reported whether the veteran 
has a listing of the whole spine, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, a loss of lateral 
motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, 
or abnormal mobility on forced motion.  
The examiners must review the claims 
folder, including a copy of this REMAND, 
and perform all tests and studies 
necessary to address the extent of 
functional impairment due the veteran's 
back disability.  All findings, opinions 
and bases therefor should be set forth in 
detail.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all current 
disability of the left knee.  The claims 
folder must be made available to the 
examiner prior to the examination and all 
indicated testing should be conducted.  
The examination report should fully set 
forth the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the left knee.  The presence or 
absence of any lateral instability and/or 
recurrent subluxation should must be 
indicated.  The examiner should also 
state whether any x-ray findings of 
arthritis in the knee are residual of the 
service-connected knee disability.  
Findings that take into account all 
functional impairments identified in 38 
C.F.R. §§ 4.40, 4.45, including pain on 
use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
DeLuca.  If the examiner is unable to 
offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature of his allergic 
rhinitis with sinusitis and allergies.  
The claims folder should be made 
available to the examiner for review 
prior to the examination and all 
indicated tests should be conducted.  The 
examiner should indicate the severity and 
frequency of any sinus headaches, and 
indicate whether sinusitis is manifested 
by scabbing, discharge and/or crusting.  
The number and duration of any attacks of 
sinusitis per year should also be noted.  
The examiner should report whether the 
veteran's sinusitis is moderate or severe 
in degree.  With regard to rhinitis, the 
examiner should indicate whether the 
veteran has polyps or whether the 
disorder is characterized by moderate 
crusting and ozena or atrophic changes. 

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

7.  Thereafter, the RO should again 
review the veteran's claims for increase, 
with consideration of both the old and 
new rating criteria pertaining to 
allergic rhinitis/sinusitis.  The RO must 
also document its consideration of staged 
ratings for each disorder on appeal and 
explain, with applicable effective date 
regulations, any change in the evaluation 
during the appeal period.  Fenderson.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

8.  The RO should issue a statement of 
the case on the issues of entitlement to 
service connection for high 
cholesterol/triglyceride levels, and 
defective vision.  The veteran is advised 
that he must submit a timely substantive 
appeal as to each issue to perfect his 
right to appellate review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


